The following opinion was filed May 24, 1910:
WiNSLOW, C. J.
(concurring). While I agree that it was not necessary for the plaintiff to return or offer to return the money received by him from the defendant in order to entitle him to maintain his action, I do not agree with the grounds stated for the ruling, namely, that “where the payment was not understood by either party to be in settlement of a disputed liability, a return or tender of the return of the money is not necessary.” Of course this is true as an abstract proposition, and it would apply to this case if the testimony were undisputed to that effect; but it is not. On the contrary, the testimony of the defendant’s witnesses, Shearer and Cox, is positive to the effect that Shearer offered to pay the plaintiff’s medical expenses, hospital bills, and $100 in cash if he (plaintiff) “would sign an agreement releasing us from liability,” and that the plaintiff understood the proposition, discussed it, read the duplicate releases, and finally signed them with full understanding that the transaction was a settlement of any claim that he might have, just as the written release describes it to be. From start to finish, the defendant’s officers, while denying liability, have maintained that this transaction was a complete settlement of any claim which the plaintiff had or thought he had arising out of the accident. So it seems entirely clear to me that this is not a case where it can be said that the evidence shows as matter of law that the “payment was not understood by either party to be in settlement of a disputed liability.”
*556But the plaintiff claimed, and testified to the effect, that ■he was in bed and partially unconscious from the effects of ■bis injury when the release was presented to him; that he was in a dazed condition; that he did not know what was in the release, did not hear it read, and did not and could not read it himself, and did not know what he was signing; that nothing was said to him about settlement of his claim for damages, but that he was simply told that the company would pay his doctors’ bills and give him a few dollars to reimburse him. If the jury believed these statements and believed that he was not negligent in failing to ascertain the character of his release, then it would not be necessary for the plaintiff to return the money received in order to maintain his action, for the plain reason that the defendant could not now be heard to say that the money was paid in settlement of the liability for the accident, if it be a fact that the plaintiff without negligence took the money under the honest belief that it was merely a gratuity, and such belief was induced either by the actual fraud of the defendant or by lack of proper explanation of the true character of the release.